 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”),dated November 26, 2012, between T3
Motion, Inc. (the “Company”) and Rod Keller (“Executive”) (collectively, the
“Parties” and, each, a “Party”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment, on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the Parties agree as
follows:

 

1.           Employment, Title; Duties and Board Service. The Company hereby
agrees to employ Executive, and Executive hereby accepts employment with the
Company, on the terms and subject to the conditions set forth herein. During the
Employment Period (as defined in Section 2 below), Executive shall serve as
Chief Executive Officer (“CEO”) of the Company and shall report exclusively and
directly to the Board of Directors of the Company (the “Board”). In his capacity
as CEO, Executive shall perform the duties consistent with those typical of a
CEO of a publically traded company and such other duties commensurate with his
position as shall be specified or designated by the Board from time to time. The
principal place of performance by Executive of his duties hereunder shall be the
Company’s headquarters in Costa Mesa, CA, although Executive may be required to
reasonably travel outside of the area where the Company’s headquarters is
located in connection with the operations and affairs of the Company.
Additionally, Executive shall be appointed to the Board to serve until his
successor is duly elected and qualified.

 

2.           Term. Executive’s employment hereunder shall commence on November
26, 2012 (the “Commencement Date”) and shall continue for a period of two (2)
years thereafter (the “Initial Term”), subject to earlier termination
exclusively as provided for in Section 6 below, and subject to extension as
provided in the following sentence. Following the Initial Term, provided Notice
of Non-Renewal has not been given (as defined in and in accordance with the
provisions of Section 6.6 below), Executive’s employment hereunder shall
automatically be extended for successive, additional one-year periods (each a
“Renewal Term”), subject to earlier termination exclusively as provided for in
Section 6 below. For the purposes of this Agreement, the “Term” at any given
time shall mean the Initial Term as it may have been extended by one or more
Renewal Terms as of such time (without regard to whether Executive’s employment
is terminated prior to the end of such Term), and the “Employment Period” means
the period of Executive’s employment hereunder (regardless of whether such
period ends prior to the end of the Term and regardless of the reason for
Executive’s termination of employment hereunder).

 

3.           Compensation. During the Employment Period only (unless otherwise
expressly provided for herein), Executive shall be entitled to the following
compensation and benefits.

 

3.1           Salary. Executive shall receive a base salary (the “Base Salary”)
payable in substantially equal installments in accordance with the Company’s
normal payroll practices and procedures in effect from time to time and subject
to applicable withholdings and deductions. Executive’s starting Base Salary
shall be at the annual rate of $225,000.

 

  Executive Initials: ___
Company Initials: ___

 

 

3.2           Bonus. Executive shall be eligible to participate in the Company’s
bonus plan (the “Bonus Plan”). Participants in the Bonus Plan shall be eligible
for annual bonus awards (each, a “Bonus”) based on the terms and conditions
thereof, which shall include annual performance goals for the Company and/or
Executive to be established by the Board or its Compensation Committee, in
consultation with Executive (“Performance Goals”). The Performance Goals for the
calendar year in which the Commencement Date occurs shall be established within
120 days of the Commencement Date, and the Performance Goals for subsequent
calendar years shall be established by no later than February 15th of each such
year. In the event that the Bonus Plan shall result in cash compensation to the
Executive, the target bonus (“Target Bonus”) shall not be less than $50,000
subject to final Board approval at the time of Target Bonus issuance and cash
availability. To be eligible for a Bonus, Executive must be employed by the
Company at the time such Bonus is paid.

 

3.3           Benefits. Executive shall have the right to receive or participate
in all employee benefit programs and perquisites established from time to time
by the Company on a basis that is no less favorable than such programs and
perquisites are provided by the Company to the Company’s other senior
executives, subject to the eligibility requirements and other terms of such
programs and perquisites, and subject to the Company’s right to amend, terminate
or take other action with respect to any such programs and perquisites. The
Company will also reimburse Executive $4,100/month for an apartment during the
term of this agreement.

 

3.4           Stock Options. Stock Options. The Company will grant to the
Executive an option to purchase 3,000,000 of the shares of the Company’s common
stock (the “First Option”), with a date of issuance no later than ten (10)
business days from the Commencement Date (the “Grant Date”).The grant is subject
to all of the terms of the Company’s 2010 Stock Incentive Plan. Subject to such
terms, sixteen and one half percent (16.5%) of the First Option will vest
immediately on the Grant Date, eight and one half percent (8.5%) will vest on
April 1, 2013 and the remaining portion of the First Option will vest in 24
equal and consecutive monthly installments commencing on the date that is
thirteen months immediately after the Commencement Date and ending on the third
year anniversary of the Commencement Date. Secondly, upon completion within 14
months of the Commencement Date of a $3,000,000 or greater financing or full
exercise of the reinvestment rights described in the Securities Purchase
Agreement executed November 26, 2010 (“Future Financing”), the Company shall
grant the executive an additional option to purchase 3,000,000 of the shares
(subject to customary adjustments for reverse stock splits and similar events)
of the Company’s common stock (the “Second Option”). The Second Option grant is
subject to all of the terms of the Company’s 2010 Stock Incentive Plan. Subject
to such terms, twenty-five percent (25%) of the Second Option will vest
immediately upon issuance, and the remaining portion of the Second Option will
vest in 24 equal and consecutive monthly installments commencing on the date
that is thirteen months immediately after the Commencement Date and ending on
the third year anniversary of the Commencement Date. Notwithstanding the
foregoing, in the event of a Change in Control, all granted and unvested
portions of the First and Second Option shall thereupon become fully vested and
exercisable. For the purposes of this Agreement, a “Change in Control” shall
mean approval by the Company’s shareholders of (i) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the Company’s shareholders
immediately prior to such reorganization, merger or consolidation or other
transaction do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or
(ii) the Company’s liquidation or dissolution or (iii) the sale of all or
substantially all of the Company’s assets (unless such reorganization, merger,
consolidation or other corporate transaction, liquidation, dissolution or sale
is subsequently abandoned).

 

 2Executive Initials: ___
Company Initials: ___

 

 

3.5           Vacation and Other Paid Time Off. Executive will be entitled to
three (3)weeks of paid vacation per calendar year, as well as sick days and any
other paid time off, all in accordance with then current Company policy.

 

3.6           Required Taxes and Withholdings. The Company shall withhold from
any payments made to Executive (including, without limitation, those made under
this Agreement) all federal, state, local or other taxes and withholdings as
shall be required pursuant to any law or governmental regulation or ruling.

 

4.           Exclusivity and Best Efforts. During the Employment Period,
Executive shall (i) in all respects conform to and comply with the lawful
directions and instructions given to him by the Board; (ii) subject to the
proviso below, devote his entire business time, energy and skill to his services
under this Agreement; (iii) use his best efforts to promote and serve the
interests of the Company and to perform his duties and obligations hereunder in
a diligent, trustworthy, businesslike and efficient manner; (iv) comply with the
policies and practices established by the Company from time to time and made
applicable to its employees generally or senior executives; (v) not engage in
any other business, profession or occupation for compensation or otherwise,
except as provided below in this Section 4; and (vi) not engage in any activity
that, directly or indirectly, impairs or conflicts with the performance of his
obligations and duties to the Company, provided, however, that the foregoing
shall not prevent the Executive from managing his personal affairs and passive
personal investments and participating in charitable, civic, educational,
professional or community affairs, so long as, in the aggregate, any such
activities do not unreasonably interfere or conflict with the Executive’s duties
hereunder or create a potential business or fiduciary conflict with the Company,
as reasonably determined by the Board.

 

5.           Reimbursement for Expenses. Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder
in accordance with the Company’s expense reimbursement policies, as the same may
be modified by the Company from time to time in its sole and complete discretion
(the “Reimbursement Policies”). Subject to the provisions of Section 19.2 below
(“Section 409A Compliance”), the Company shall reimburse Executive for all such
proper expenses upon presentation by Executive of itemized accounts of such
expenditures in accordance with the terms of the Reimbursement Policies.

 

6.           Termination.

 

6.1           Death. Executive’s employment shall immediately and automatically
be terminated upon Executive’s death.

 

 3Executive Initials: ___
Company Initials: ___

 

 

6.2           Disability. The Board may terminate Executive’s employment due to
a Disability by providing written notice of such termination and its effective
date to Executive. For the purposes of this Agreement, “Disability” shall mean
Executive has been, with or without a reasonable accommodation, unable to
perform the essential functions of the services contemplated hereunder due to a
physical or mental injury, infirmity or incapacity for a period of 120 days,
whether or not consecutive, during any twelve-month period. Any dispute as to
whether Executive is disabled shall be resolved by an independent physician,
reasonably acceptable to Executive and the Board, whose determination shall be
final and binding upon both Executive and the Company. If the Board and
Executive are unable to agree on the selection of such an independent physician,
each shall appoint a physician and those two physicians shall select a third
physician who shall make the determination of whether Executive has a
Disability. Notwithstanding the foregoing, in the event that, as a result of
earlier absence because of mental or physical incapacity, Executive incurs a
“separation from service” within the meaning of such term under “Section 409A”
(as defined in Section 19.2 below), Executive shall on such date automatically
be terminated from employment as a Disability termination.

 

6.3           For Cause by the Company. The Board may terminate Executive’s
employment for Cause, at any time, upon written notice describing the nature of
such Cause. For purposes of this Agreement, the term “Cause” means Executive’s
(i) willful misconduct; (ii) willful or gross neglect of his job duties; (iii)
material failure to materially perform his job duties; (iv) refusal to follow a
lawful directive of the Board, or committee thereof, that is materially related
to and consistent with the provisions of Section 1 above; (v) material failure
to materially comply with the Company’s policies and practices; (vi) an act of
moral turpitude, theft, fraud or dishonesty; (vii) commission of any felony or
misdemeanor (other than minor traffic violations or offenses of a comparable
magnitude not involving dishonesty, fraud or breach of trust); (viii) material
breach of any material term of a contractual agreement between Executive and the
Company, including, without limitation, this Agreement and the Confidentiality
Agreement (defined in Section 9 below); or (ix) a willful act that is (or
reasonably would be expected to be) materially damaging or detrimental to the
Company; provided, however, that, in the event of conduct described in clauses
(iii), (iv), (v), (viii) and (ix) that is capable of being cured, Cause shall
exist only if the Company provides written notice to Executive reasonably
detailing such grounds giving rise to Cause and Executive fails to cure such
grounds for Cause to the reasonable satisfaction of Employer within two (2)
business days after delivery to Executive of such written notice, if reasonably
curable within two (2) business days, or, if not, then within such time as is
reasonable under the circumstances, which in no event shall exceed fifteen (15)
calendar days. Executive’s date of termination in the event Executive’s
employment is terminated for Cause shall be the date on which Executive is given
notice of termination under this Section 6.3, except, if a notice period is
required, Executive’s date of termination shall be upon the expiration of said
notice period if Executive fails to previously cure the grounds giving rise to
Cause.

 

 4Executive Initials: ___
Company Initials: ___

 

 

6.4           Resignation by Executive for Good Reason. Executive may resign his
employment hereunder for Good Reason, at any time, provided that Executive
provides the Company with thirty30) days’ prior written notice of such
resignation and such notice is given within thirty (30) days of when Good Reason
first arises. For the purpose of this Agreement, “Good Reason” means (i) a
material and substantial diminution in Executive’s duties, authority, or
responsibilities that would be inconsistent with Executive’s position (other
than while Executive is temporarily physically or mentally incapacitated or as
required by applicable law), (ii) a material failure by the Company to pay
Executive’s Base Salary as provided for herein; (iii) a material reduction of
the employment benefits provided for herein (which reduction is not applicable
to other employees), (iv) a requirement that Executive report to a person other
than the Board; or (v) other material breach by the Company of a material
provision of this Agreement; provided(i) Executive has provided the Company with
written notice reasonably detailing such breach within thirty (30) days of the
occurrence thereof or, if later, within thirty (30) days of the date upon which
Executive first becomes aware of such breach, and (ii) the Company fails to cure
such breach within thirty (30) days after delivery to it of such written notice.
Executive’s date of termination in the event Executive resigns his employment
for Good Reason shall be the effective date of Executive’s notice of resignation
for Good Reason, except that Company may waive all or any part of the
above-referenced 10-day notice period or of the 30-day cure period, in which
event Executive’s date of termination shall be the last day of such notice or
cure period that has not been waived or, if the entire notice or cure period has
been waived, the date that Executive provided notice of the event giving rise to
Good Reason or of his resignation for Good Reason.

 

6.5           Without Cause or Without Good Reason. The Company may terminate
Executive’s employment without Cause, at any time, with or without prior notice,
in its sole and complete discretion, by providing written notice of such
termination and its effective date to Executive. Likewise, Executive may
terminate his employment without Good Reason upon sixty (60) days prior written
notice to the Board without any liability.

 

6.6           Expiration of the Term. Provided Executive’s employment has not
been previously terminated pursuant to the terms hereof, Executive’s employment
shall be terminated upon the expiration of the then current Term if one Party
provides notice to the other of its decision not to renew this Agreement upon
the expiration of the then current Term (“Notice of Non-Renewal”). A Notice of
Non-Renewal by Executive shall be effective only if it is provided to the
Company at least ninety (90) days prior to the end of the then current Term.

 

7.           Effect of Termination of Employment.

 

7.1           Generally. In the event Executive’s employment with the Company
terminates, Executive shall have no right to receive any compensation, benefits
or any other payments or remuneration of any kind from the Company, except as
otherwise provided by this Section 7, in Section 18 below, in any separate
written agreement between Executive and the Company or as may be required by
law. In the event Executive’s employment with the Company is terminated for any
reason, Executive shall receive the following (collectively, the “Accrued
Amounts”): (i) his Base Salary through and including the effective date of his
termination of employment (the “Termination Date”), which shall be paid on the
Termination Date; (ii) payment for accrued unused vacation pay, subject to the
Company’s then current vacation policy, which shall also be paid on the
Termination Date; (iii) payment of any vested benefit due and owing under any
employee benefit plan, policy or program pursuant to the terms of such plan,
policy or program; and (iv) payment for unreimbursed business expenses subject
to, and in accordance with, the terms of Section 5 above.

 

 5Executive Initials: ___
Company Initials: ___

 

 

7.2           Severance Benefits. In the event Executive’s employment is
terminated by the Company pursuant to Section 6.5 above (without Cause) or
Section 6.6 above (by Notice of Non-Renewal), or by Executive pursuant to
Section 6.4 hereof (Good Reason), in addition to the Accrued Amounts, Executive
shall be entitled to receive severance benefits (the “Severance Benefits”),
subject to and in accordance with the terms of this Section 7.2.

 

(a)          The Severance Benefits shall consist of payment of an amount equal
to Executive’s Base Salary immediately prior to the Termination Date
(“Executive’s Final Base Salary”),and provision of medical benefits (or cash
equivalent if necessary to comply with applicable health care discrimination
laws), for the greater of (i) the period of time from the day after the
Termination Date through the last day of the Term or (ii) a six (6) month
period, provided, however, that the aggregate amount described in this Section
7.2(a) shall be reduced by the present value of any other cash severance or
termination benefits payable to Executive under any other plans, programs or
arrangement of the Company, subject to compliance with Section 409A.

 

(b)          Provision of the Severance Benefits is conditioned on (i)
Executive’s continued compliance in all material respects with the terms of this
Agreement and of the Confidentiality Agreement (as defined in Section 9 below)
that, in each case, survive termination of Executive’s employment with the
Company, and (ii) Executive signing (without revoking if such right is provided
under applicable law),within 60 days following the Termination Date, a
separation agreement and release that is substantially in the form attached as
Exhibit A hereto (the “Separation Agreement”), which may be modified for changes
in the law. Payment of Executive’s Final Base Salary for the above period shall
be paid in the form of salary continuation pursuant to the terms and conditions
of Section 3.1 above, commencing on a regularly scheduled payroll date of the
Company within 90 days following the Termination Date, provided that, if such
90-day period spans two calendar years, then such salary continuation shall
commence in the calendar year following the year in which the Termination Date
occurs, and provided further that the first payment shall include payment for
any payroll dates between the Termination Date and the date of such payment.

 

8.           Notice of Termination. In the event Executive elects to terminate
his employment hereunder by resigning with Good Reason under Sections 6.4 above
or by giving Notice of Non-Renewal under Section 6.6 above, Executive agrees to
provide the Company with the applicable prior written notice of termination
required by such Sections (the “Notice Period”). The Board may, in their
discretion, place Executive on a paid leave of absence for all or any part of
the Notice Period. Additionally, during the Notice Period, (i) Executive shall
perform any duties and responsibilities the Board reasonably request of
Executive consistent with the provisions of Section 1 hereof, and (ii) the
Company retains the right to terminate Executive’s employment under Section 6.3
above.

 

9.           Confidentiality. Contemporaneously with their respective execution
of this Agreement, the Company and Executive shall each execute the Company’s
current standard Confidentiality Agreement (the “Confidentiality Agreement”), a
copy of which is annexed hereto as Exhibit B. The terms of the Confidentiality
Agreement are hereby incorporated by reference into this Agreement, except that,
to the extent there is an irreconcilable conflict between the terms of this
Agreement and those of the Confidentiality Agreement, the terms of this
Agreement shall govern. Executive’s execution and compliance with the terms of
the Confidentiality Agreement is a material term of this Agreement, upon which
Executive’s employment and continued employment with the Company is conditioned.

 

 6Executive Initials: ___
Company Initials: ___

 

 

10.          Non-Solicitation.

 

10.1         Non-Solicitation of Employees. Executive acknowledges that
Executive will receive valuable Trade Secrets (as defined below) concerning the
Company’s employees which is not otherwise publicly available and which
Executive will learn of only through Executive’s employment with the Company.
Executive further acknowledges that the Company has hired, trained and developed
an unusual and extraordinary workforce through the expenditure of extensive
time, effort and resources, which it wishes to retain. Executive therefore
agrees that, during the period of Executive’s employment with the Company and
for 24 months after the termination thereof, Executive will not directly or
indirectly use any such Trade Secrets to induce or attempt to induce any
employee of the Company to leave the employ of the Company, or otherwise
interfere with the employment relationships of those in the Company’s employ.
For the purposes of this Agreement, the term “Trade Secrets”is defined under
Section 3426.1 of the California Civil Code and Section 1839 of the United
States Code.

 

10.2         Non-Solicitation of Clients, Business Partners and Business
Providers. Executive further acknowledges that Executive will receive valuable
Trade Secrets concerning the Company’s clients, business partners and business
providers which is not otherwise publicly available and which Executive will
learn of only through Executive’s employment with the Company. Executive
therefore agrees that during the period of Executive’s employment with the
Company and for 24 months after the termination thereof, Executive will not
directly or indirectly use any such Trade Secrets to solicit or attempt to
persuade or solicit any of the Company’s clients, business partners or business
providers to cease to do business with the Company, terminate or otherwise alter
their relationships with the Company or otherwise interfere with the Company’s
business relationships.

 

11.          Invention Assignment.

 

11.1         Disclosure. Executive agrees that, throughout the performance of
Executive’s services for the Company, all intellectual property, including,
without limitation, ideas, inventions, improvements, discoveries, strategies,
tools, concepts, designs, drawings, illustrations, and photographs, whether
patentable or unpatentable, and all works of authorship, whether copyrightable
or uncopyrightable, made, developed, conceived, modified, acquired, devised,
discovered or created by Executive, whether solely by Executive or jointly with
others, whether by using the Company’s or any of its subsidiaries’, divisions’,
affiliates’ or parents’, equipment, supplies, facilities, Confidential
Information (as defined in the Confidentiality Agreement) or Trade Secrets or
otherwise, and which relate to or pertain in any way at the time of conception
or reduction to practice of the invention or of creation of the work of
authorship to the business of the Company, or any of its subsidiaries,
divisions, affiliates or parents or actual or demonstrably anticipated research
or development of the Company, or any of its subsidiaries, divisions,
affiliates, or parents, or which result from any work performed by Executive for
the Company, or any of its subsidiaries, divisions, affiliates or parents, shall
be promptly disclosed in writing by Executive to the Company.

 

 7Executive Initials: ___
Company Initials: ___

 

 

11.2         Works for Hire. Executive acknowledges that the intellectual
property referred to in Section 11.1 above, which is made, conceived or modified
jointly or solely by Executive at any time during the performance of services
for the Company, or its subsidiaries, divisions, affiliates or parents, or which
results from tasks assigned to Executive by the Company, shall be considered
“Works for Hire” under the copyright laws of the United States, and moreover,
that all rights, title and interest therein, including all rights of copyright,
patent or otherwise, in the United States and in all foreign countries, in any
form or medium and in all fields of use now known or hereafter existing, shall
belong exclusively to the Company and are hereby irrevocably assigned by
Executive to the Company. Executive agrees that the Company is under no further
obligation, monetary or otherwise, to Executive for such assignment.

 

11.3         Ownership. Any such intellectual property and/or Works for Hire as
described in Sections 11.1 and 11.2 above, shall be the exclusive property of
the Company or its assignee.

 

11.4         Assignment. Executive hereby irrevocably assigns to the Company or
its assignee, all of Executive’s rights, titles and interests in and to any such
intellectual property and Works for Hire described in Sections 11.1 and 11.2
above (to the extent such assignment is necessary to perfect ownership in the
property on behalf of the Company), and agrees that neither the Company, nor any
of its subsidiaries, divisions, affiliates or parents, are under any further
obligation, monetary or otherwise, to Executive for such assignment. Executive
agrees to execute, acknowledge and deliver to the Company, its successors and
assigns, all documentation, including, but not limited to, applications for
patents and/or copyrights, as the Company may deem necessary or desirable to
obtain and perfect the interests of the Company, its successors and assigns, in
any and all countries, in such intellectual property and/or Works for Hire and
to vest title thereto in the Company. This covenant shall not apply to an
invention that, pursuant to applicable law, excludes from assignment items which
were developed entirely on the Executive’s own time and without using the
Company’s, or its subsidiaries’, divisions’, affiliates’ or parents’, equipment,
facilities or Trade Secrets or Confidential Information. Executive acknowledges
that all unpatented intellectual property and/or Works for Hire as described in
this Section 11.4, which were owned and controlled by Executive on the initial
date of performance of services for the Company, have been listed by Executive
on Exhibit C attached hereto. By signing this Agreement, Executive acknowledges
receipt of a copy of this Agreement and of written notification of the
provisions of California Labor Code Section 2870 (which is attached hereto as
Exhibit D).

 

12.         Non-Disparagement. During and after Executive’s employment with the
Company, except as may be required by law, Executive must not make any statement
(verbal, written or otherwise) about the Company or its financial status,
business, personnel, directors, officers, consultants, services or business
methods that is intended to or is reasonably likely to disparage or denigrate
the Company.

 

 8Executive Initials: ___
Company Initials: ___

 

 

13.         Cooperation. During and after the Employment Period, Executive shall
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding to the extent such claims, investigations or
proceedings relate to services performed or required to be performed by
Executive, pertinent knowledge possessed by Executive, or any act or omission by
Executive. Executive will also perform all acts and execute and deliver any
documents that may be reasonably necessary to carry out the provisions of this
paragraph. The Company will reimburse Executive for reasonable expenses
Executive incurs in fulfilling Executive’s obligations under this Section 13.

 

14.         Company Property. Executive agrees that all Confidential
Information, Trade Secrets, drawings, designs, reports, computer programs or
data, books, handbooks, manuals, files (electronic or otherwise), computerized
storage media, papers, memoranda, letters, notes, photographs, facsimile,
software, computers, PDAs, Blackberries and other documents (electronic or
otherwise), materials and equipment of any kind that Executive has acquired or
will acquire during the course of Executive’s employment with the Company are
and remain the property of the Company. Upon termination of employment with the
Company, or sooner if requested by the Company, Executive agrees to return all
such documents, materials and records to the Company and not to make or take
copies of the same without the prior written consent of the Company.

 

15.         Remedies. Executive acknowledges and agrees that a breach of any
provision of Sections 9-13 of this Agreement would injure the Company
irreparably in a way which could not be adequately compensated for by an award
of monetary damages. Therefore, Executive agrees that, in addition to such other
damages or remedies that may be available for any violations of such sections,
the Company shall be entitled to equitable relief, including, without
limitation, specific performance and/or immediate, preliminary and permanent
injunctive relief, without the necessity of proving actual damages or posting a
bond.

 

16.         Representations Regarding Prior Work and Legal Obligations.

 

16.1         Executive represents and warrants that Executive has no agreement
or other legal obligation with any prior employer, or any other person or
entity, that restricts Executive’s ability to accept employment with the
Company. Executive further represents and warrants that he is not a party to any
agreement (including, without limitation, a non-competition, non-solicitation,
no hire or similar agreement) and has no other legal obligation that restricts
in any way Executive’s ability to perform his duties and satisfy his other
obligations to the Company, including, without limitation, those under this
Agreement and the Confidentiality Agreement.

 

16.2         Executive represents and acknowledges that he has been instructed
by the Company that at no time should he divulge to or use for the benefit of
the Company any trade secret or confidential or proprietary information of any
previous employer or entity with which Executive was affiliated or of any other
third-party. Executive expressly represents and warrants that Executive has not
divulged or used any such information for the benefit of the Company and will
not do so.

 

16.3         Executive represents and agrees that the Executive has not and will
not misappropriate any intellectual property belonging to any other person or
entity.

 

 9Executive Initials: ___
Company Initials: ___

 

 

16.4         Executive represents and acknowledges that the Company is basing
important business decisions on these representations, agreements and
warranties, and he affirms that all of the statements included herein are true.
Executive agrees that Executive shall defend, indemnify and hold the Company
harmless (including attorneys’ fees) from any liability, expense or claim by any
person in any way arising out of, relating to, or in connection with a breach
and/or the falsity of any of the representations, agreements and warranties made
by Executive in this Section 16.

 

17.         Insurance.The Company shall have the right but not the obligation to
take out life, health, accident, “key-man” or other insurance covering
Executive, in the name of the Company and at the Company’s expense in any amount
deemed appropriate by the Company, but not to exceed Five Million Dollars
($5,000,000). Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations by a
doctor mutually acceptable to the Company and Executive, and providing
information and data required by insurance companies. Notwithstanding the
foregoing, the uninsurability of Executive shall not constitute a breach of this
Agreement by Executive.

 

18.         Indemnification and Liability Insurance. The Company will indemnify
the executive and hold him harmless pursuant to the terms of the
Company’sIndemnificationAgreement (a copy of which is annexed hereto as Exhibit
E)] and to the extent provided by the Company’s charter documents. The Company
will cover Executive under its officers’ and directors’ liability insurance in
the same amount and to the same extent as the Company covers its other officers
and directors. If, after the Company indemnifies Executive hereunder, it is
finally adjudicated that Executive was not entitled to have been so indemnified,
Executive shall promptly repay to the Company the full amount for which he was
so indemnified.

 

19.         Miscellaneous Provisions.

 

19.1         IRCA Compliance. This Agreement, and Executive’s employment with
the Company, is conditioned on Executive’s establishing Executive’s identity and
authorization to work as required by the Immigration Reform and Control Act of
1986 (IRCA).

 

 10Executive Initials: ___
Company Initials: ___

 

 

19.2         Section 409A Compliance. Unless otherwise expressly provided, any
payment of compensation by Company to Executive, whether pursuant to this
Agreement or otherwise, shall be made no later than the 15th day of the third
month (i.e., 2½ months) after the later of the end of the calendar year or the
Company’s fiscal year in which Executive’s right to such payment vests (i.e., is
not subject to a “substantial risk of forfeiture” for purposes of Code Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)). For
purposes of this Agreement, termination of employment shall be deemed to occur
only upon “separation from service” as such term is defined under Section 409A.
Each payment and each installment of any severance payments provided for under
this Agreement shall be treated as a separate payment for purposes of
application of Section 409A. To the extent that any severance payments
(including payments on termination for “Good Reason”) come within the definition
of “involuntary severance” under Section 409A, such amounts up to the lesser of
two times the Executive’s annual compensation for the year preceding the year of
termination or two times the Section 401(a)(17) limit for the year of
termination, shall be excluded from “deferred compensation” as allowed under
Section 409A, and shall not be subject to the following Section 409A compliance
requirements. All payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) are intended to comply with the requirements of Section
409A, and shall be interpreted in accordance therewith. Neither party
individually or in combination may accelerate, offset or assign any such
deferred payment, except in compliance with Section 409A. No amount shall be
paid prior to the earliest date on which it is permitted to be paid under
Section 409A and Executive shall have no discretion with respect to the timing
of payments except as permitted under Section 409A. Any Section 409A payments
which are subject to execution of a waiver and release which may be executed
and/or revoked in a calendar year following the calendar year in which the
payment event (such as termination of employment) occurs shall commence payment
only in the calendar year in which the release revocation period ends as
necessary to comply with Section 409A. In the event that Executive is determined
to be a “key employee” (as defined and determined under Section 409A) of the
Company at a time when its stock is deemed to be publicly traded on an
established securities market, payments determined to be “nonqualified deferred
compensation” payable upon separation from service shall be made no earlier than
(i) the first day of the seventh (7th) complete calendar month following such
termination of employment, or (ii) Executive’s death, consistent with the
provisions of Section 409A.  Any payment delayed by reason of the prior sentence
shall be paid out in a single lump sum at the end of such required delay period
in order to catch up to the original payment schedule.  All expense
reimbursement or in-kind benefits subject to Section 409A provided under this
Agreement or, unless otherwise specified in writing, under any Company program
or policy, shall be subject to the following rules: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided during one calendar year
may not affect the benefits provided during any other year; (ii) reimbursements
shall be paid no later than the end of the calendar year following the year in
which the Executive incurs such expenses, and the Executive shall take all
actions necessary to claim all such reimbursements on a timely basis to permit
the Company to make all such reimbursement payments prior to the end of said
period, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
herein to the contrary, no amendment may be made to this Agreement if it would
cause the Agreement or any payment hereunder not to be in compliance with
Section 409A.

 

 11Executive Initials: ___
Company Initials: ___

 

 

19.3         Limitation on Benefits.Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 19.3, would
be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to excise tax
under Section 4999 of the Code (determined in accordance with the reduction of
payments and benefits paragraph set forth below); whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in Executive’s receipt
on an after-tax basis, of the greatest amount of benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless Executive and the Company otherwise agree in
writing, any determination required under this Section shall be made in writing
by the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely in reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. If any Payments would be reduced pursuant to the immediately preceding
sentence but would not be so reduced if the stockholder approval requirements of
section 280G(b)(5) of the Code are satisfied, the Company shall use its
reasonable best efforts to cause such payments to be submitted for such approval
prior to the event giving rise to such payments.The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order.

 

19.4         Assignability and Binding Effect. This Agreement shall inure to the
benefit of and shall be binding upon the heirs, executors, administrators,
successors and legal representatives of Executive, and shall inure to the
benefit of and be binding upon the Company and its successors and assigns, but
the obligations of Executive are personal services and may not be delegated or
assigned. Executive shall not be entitled to assign, transfer, pledge, encumber,
hypothecate or otherwise dispose of this Agreement, or any of Executive’s rights
and obligations hereunder, and any such attempted delegation or disposition
shall be null and void and without effect. This Agreement may be assigned by the
Company to a person or entity that is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

 

19.5         Severability and Blue Penciling. If any provision of this Agreement
is held to be invalid, the remaining provisions shall remain in full force and
effect. However, if any court determines that any covenant in this Agreement,
including, without limitation, any covenant in the Confidentiality Agreement, is
unenforceable because the duration, geographic scope or restricted activities
thereof are overly broad, then such provision or part thereof shall be modified
by reducing the overly broad duration, geographic scope or restricted activities
by the minimum amount so as to make the covenant, in its modified form,
enforceable.

 

19.6         Choice of Law and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
regard to principles of conflicts of law. Additionally, the parties hereto agree
that any proceeding for preliminary injunctive relief or any other non-arbitral
claim relating to or arising out of this Agreement or Executive’s employment
with the Company shall be resolved exclusively in an appropriate state or
federal court located in Orange County, California or, if there is no federal
court in such county, then the closest federal court to Orange County, and the
parties hereto hereby consent and waive any objection to the jurisdiction of any
such court.

 

 12Executive Initials: ___
Company Initials: ___

 

 

19.7         Arbitration. All claims, disputes and controversies arising out of,
or related to this Agreement, the Confidentiality Agreement, Executive’s
employment with Company or the separation of that employment shall be submitted
to final and binding arbitration pursuant to the terms of this Section 19.7 with
the sole exception of: (i) claims for workers’ compensation benefits; (ii)
claims for unemployment insurance compensation benefits; and (iii) to the extent
required by law, administrative claims before applicable federal and state
administrative agencies (including but not limited to the Department of Fair
Employment and Housing, the Equal Employment Opportunity Commission, and any
unfair labor charge which is to be brought under the National Labor Relations
Act). Examples of claims, disputes or controversies that must be resolved
through arbitration rather than a court include, but are not limited to, wage
and benefit claims; contract claims; personal injury claims; tort claims; claims
for wrongful termination; defamation claims; claims for discrimination and
harassment; and any other employment-related claim of any kind, including claims
relating to this Agreement or any alleged breach thereof. To the extent
permitted by applicable law, (i) claims required to be arbitrated hereunder must
be brought in the Parties’ individual capacity, and not as a plaintiff or class
member in any purported class or representative proceeding, and (ii) the
arbitrator may not consolidate more than one person’s/entity’s claims, and may
not otherwise preside over any form of a representative or class proceeding.
Such arbitration shall be conducted in the State of California in the county in
which Executive performed services for the Company and shall be administered by
the American Arbitration Association’s (“AAA”) in accordance with the AAA’s then
current employment arbitration rules and procedures, as well as the Federal
Arbitration Act (the “FAA”) and Cal. Code Civ. Proc.§1280, et seq. and any
successor or replacement statutes. Claims must be submitted to the AAA for
arbitration in accordance with the AAA’s rules for commencing arbitration and
within the time period set forth in the applicable statute of limitations.The
arbitral award shall be binding upon the parties. Judgment upon the award
rendered by the arbitrator may be entered in any court having competent
jurisdiction thereof. Fees of the Arbitrator shall be paid by the Company where
required by applicable law. Otherwise, each party shall be solely responsible
for paying their own costs associated with the arbitration, including but not
limited to their own attorneys’ fees and expert witness fees. However, if either
Party prevails on a statutory or contract claim which affords the prevailing
party their attorneys’ fees, the arbitrator may award reasonable attorneys’ fees
to the prevailing Party. The arbitrator shall have the authority to award any
damages authorized by law. The award of the arbitrator shall be in writing and
shall contain the arbitrator’s factual findings, legal conclusions and reasons
for the award. THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR
RIGHTS TO BRING SUCH CLAIMS TO COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

 

19.8         Notices.

 

(a)          Any notice or other communication under this Agreement shall be in
writing and shall be delivered by hand, email, facsimile or mailed by overnight
courier or by registered or certified mail, postage prepaid:

 

(i)          If to Executive, to Executive’s address on the books and records of
the Company.

 

 13Executive Initials: ___
Company Initials: ___

 

 

(ii)         If to the Company, to the Chairman of the Board of Directors, 2990
Airway Avenue, Building A, Costa Mesa California 92626, or at such other mailing
address, email address or facsimile number as it may have furnished in writing
to Executive, with copies to Fran Stoller, Loeb & Loeb LLP, 345 Park Avenue, New
York, N.Y. 10154, fstoller@loeb.com.

 

(b)          Any notice so addressed shall be deemed to be given: if delivered
by hand, email or facsimile, on the date of such delivery; if mailed by
overnight courier, on the first business day following the date of such mailing;
and if mailed by registered or certified mail, on the third business day after
the date of such mailing.

 

19.9         Survival of Terms. All provisions of this Agreement that, either
expressly or impliedly, contain obligations that extend beyond termination of
Executive’s employment hereunder, as well as the terms of the Confidentiality
Agreement, shall survive the termination of this Agreement and of Executive’s
employment hereunder for any reason.

 

19.10         Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The language in all parts of this Agreement
shall in all cases be construed according to its fair meaning, and not strictly
for or against any Party. The Parties acknowledge that both of them have
participated in drafting this Agreement; therefore, any general rule of
construction that any ambiguity shall be construed against the drafter shall not
apply to this Agreement. In this Agreement, unless the context otherwise
requires, the masculine, feminine and neuter genders and the singular and the
plural include one another.

 

19.11         Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire understanding and agreement of the Parties. Such
agreements supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements regarding such subject matter. The
Company and Executive each acknowledges and agrees that it/he is not relying on,
and it/he may not rely on, any oral or written representation of any kind that
is not set forth in writing in this Agreement.

 

19.12         Waivers and Amendments. This Agreement may be altered, amended,
modified, superseded or canceled, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party alleged to have waived compliance. Any such signature of the Company must
be by an authorized signatory for the Board. No delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

19.13         Counterparts. This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic, electronically scanned and facsimiles of such signed counterparts
may be used in lieu of the originals for any purpose.

 

[The remainder of this page is intentionally blank; signature page follows.]

 

 14Executive Initials: ___
Company Initials: ___

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

/s/ Rod Keller   ROD KELLER       T3 MOTION, INC.       By: /s/ Robert Thomson  
  Name: Robert Thomson     Title: Compensation Committee Chairman         Dated:
November 26, 2012  

 

 15Executive Initials: ___
Company Initials: ___

 

 

Exhibit A

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into by and
between T3 Motion, Inc. (the “Company”) and Rod Keller (“Executive”)
(collectively, the “Parties” and, each, a “Party”). In consideration of the
mutual promises and agreements contained in this Agreement, and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.           Cessation of Employment. Executive’s employment with the Company
terminated effective ________ (the “Termination Date”). The Company will pay
Executive, less applicable withholdings and deductions, the Accrued Amounts, as
defined in and pursuant to the terms of Section 7.1 of the Employment Agreement
between the Company and Executive effective as of ________ (the “Employment
Agreement”). Capitalized terms herein shall have the same meaning as that in the
Employment Agreement, unless otherwise specifically defined herein.

 

2.           Severance and Other Enhanced Benefits in Exchange for Signing
Agreement. Subject to this Agreement becoming effective pursuant to the terms of
Section 20 below and Executive’s continued compliance with the Confidentiality
Agreement, and in exchange for the promises, covenants, releases and waivers set
forth herein, the Company will pay Executive the Severance Benefits (as defined
in and pursuant to the terms of Section 7.2 of the Employment Agreement).

 

3.           COBRA. Under a separate cover, the Company will inform Executive of
Executive’s rights to convert and continue existing health insurance coverage,
if any, under COBRA following the termination of Executive’s employment.

 

4.           No Other Payments. Executive represents, warrants and acknowledges
that the Company owes Executive no wages, overtime pay, commissions, bonuses,
sick pay, personal leave pay, severance pay, vacation pay or other compensation
or benefits or payments or form of remuneration of any kind or nature, other
than that specifically provided for in this Agreement.

 

 

 

 

5.           Release of Claims.

 

a.           For good and valuable consideration, including without limitation
the payments and benefits provided by paragraph 2 above, Executive hereby
voluntarily, knowingly and willingly releases, acquits and forever discharges
the Company and its former, current and future parents, subsidiaries, divisions,
affiliates, predecessors, successors and assigns, and each of their current,
former and future agents, employees, officers, directors, shareholders, members,
trustees, heirs, joint venturers, attorneys, representatives, owners and
servants,(collectively, the “Company Entities”) from any and all claims, costs
or expenses of any kind or nature whatsoever (collectively, “Claims”), whether
known or unknown, foreseen or unforeseen, that Executive ever had, now has or
may have based upon any matter, fact, cause or thing, occurring from the
beginning of time up to and including the date Executive executes this Agreement
regarding, arising out of or relating to Executive’s employment with the Company
or any events that may have occurred during the course of Executive’s employment
or the termination of Executive’s employment. This includes, without limitation,
a release of any such Claims for unpaid wages, holiday pay, overtime, bonuses or
other compensation, breach of contract, wrongful discharge, disability benefits,
life, health and medical insurance, sick leave, or any other fringe benefit,
employment discrimination, unlawful harassment, retaliation, emotional distress,
violations of public policy, defamation, fraudulent misrepresentation or
inducements and severance pay. Executive is also specifically releasing any such
rights or Claims Executive may have, if any, under common law or the Worker
Adjustment Retraining and Notification Act, the Age Discrimination in Employment
Act (“ADEA”) (which prohibits discrimination in employment based on age), Older
Workers Benefit Protection Act of 1990 (“OWBPA”) (which also prohibits
discrimination in employment based on age), Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Rehabilitation Act, the Labor Management Relations Act, the Equal Pay Act, the
Americans with Disabilities Act, the Employment Retirement Income Security Act,
the Sarbanes-Oxley Act of 2002, the California Fair Employment and Housing Act,
the California Family Rights Act, the California Constitution, the California
Labor Code, all the above statutes as amended from time to time, and any other
federal, state or local laws, rules, ordinances or regulations, whether equal
employment laws, rules or regulations or otherwise or any right under any
Company pension, welfare, or stock plans. This release covers both Claims that
Executive knows about, and those that Executive may not know about. By signing
this Agreement, Executive is forever giving up Executive’s rights to make the
aforementioned Claims or demands.

 

b.           It is a condition hereof, and it is Executive’s intention in the
execution of the release in paragraph 5.a above, that the same shall be
effective as a bar to each and every claim hereinabove specified, and in
furtherance of this intention, Executive hereby expressly waives any and all
rights and benefits conferred upon Executive by Section 1542 of the California
Civil Code, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

c.           Notwithstanding the foregoing, nothing contained herein shall be
construed to alter, limit, or release (i) any claim or right to indemnification
and/or contribution Executive may have pursuant to applicable law or pursuant to
the Company’s governance instruments for acts committed during the scope of
Executive’s employment with the Company; (ii) coverage, if any, under any
Company liability insurance policy; (iii) any claim or right under state
unemployment and workers’ compensation statutes; (iv) any right Executive may
have to a vested benefit under any pension or welfare plan of the Company; (v)
any other claim or right that may not be released by private agreement; and (vi)
any claim arising from obligations of the Company to Executive that are
expressly set forth in this Agreement.

 

17

 

 

20.         No Pending Lawsuits; No Assignment of Claims. Executive represents
and warrants that Executive has not filed any Claim, lawsuit or charge against
any of the Company Entities. Executive hereby promises never to file a Claim,
lawsuit or charge asserting any Claims that Executive has released in Paragraph
5 above, except that nothing in this Agreement, including the provisions of this
paragraph and paragraph 5 above, shall prevent Executive from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the Equal Employment Opportunity Commission (EEOC), National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any laws. However, to the extent any such charge or complaint or
any other Claim is made against any of the Company Entities (including the EEOC
or NLRB), Executive expressly waives any Claim to any form of monetary or other
damages, or any other form of individual recovery or relief in connection with
any such charge, complaint or Claim. Executive further represents and warrants
that Executive has not heretofore assigned or transferred, or purported to
assign or transfer, to any person, firm, corporation or entity any Claim or
other matter herein released. Notwithstanding the foregoing, nothing herein
shall prohibit Executive from challenging the validity of the ADEA or OWBPA
waiver herein; however, in the event Executive unsuccessfully does so, Executive
may be held liable for the Company’s attorney’s fees and costs to the same
extent that successful defendants are allowed attorney’s fees under the ADEA
and/or OWBPA.

 

21.         Consequences of Executive’s Violation of Promises. If Executive
breaches this Agreement or the Confidentiality Agreement, including, but not
limited to, by filing, bringing or participating in any Claims or actions
contrary to Executive’s agreements and representations made herein, including,
but not limited to, those in paragraphs 5 and 6 above, in addition to any other
rights and remedies the Company may have, (i) Executive will immediately repay
to the Company, or forfeit his entitlement to, all amounts and benefits provided
by Section 2 above (except for $100 as consideration for the release provided in
Section 5 above); and (ii) Executive agrees to pay all costs and expenses,
including reasonable attorneys’ fees, incurred by the Company or any of the
Company Entities in defending against such Claims or actions brought by
Executive or on Executive’s behalf or in enforcing the terms of this Agreement.
The preceding sentence shall not apply to any Claims that Executive files under
ADEA or OWBPA or any challenge that Executive makes to the validity of the ADEA
or OWBPA waiver contained in this Agreement. In the event Executive
unsuccessfully challenges the validity of the ADEA or OWBPA waiver herein,
Executive may be held liable for the Company’s attorneys’ fees and costs to the
same extent that successful defendants are allowed attorneys’ fees under the
ADEA and/or OWBPA.

 

22.         Return of Company Property. Executive acknowledges and agrees that
all documents, materials and equipment of any kind that Executive acquired
during the course of Executive’s employment with the Company are and remain the
property of the Company. Executive further acknowledges and agrees that,
pursuant to Section 14 of the Employment Agreement, Executive has returned all
company property to the Company and has not made, taken or retained copies of
the same.

 

23.         Cooperation. Executive acknowledges and reaffirms his agreement to
provide the assistance and cooperation required by Section 13 of the Employment
Agreement. Further, if requested, Executive agrees to provide the Company with
reasonable assistance, including, without limitation, providing information, in
connection with the transition of his employment duties and responsibilities to
others and matters with which he was involved during his employment with the
Company. The Company will reimburse Executive for reasonable expenses Executive
incurs in fulfilling Executive’s obligations under this paragraph.

 

18

 

 

24.         Requests for Information and Testimony. Executive agrees that, in
the event Executive is contacted by any person or entity seeking information or
testimony from Executive in connection with Executive’s or others’ employment,
duties or activities at the Company (including, without limitation, knowledge
Executive came into possession of in connection with Executive’s employment with
the Company), Executive shall, to the extent permitted by law, (i) prior to
providing any such information or testimony and within 4 days of receipt of such
request, advise the Company that such information or testimony is sought, (ii)
cooperate with the Company and its representatives (including its counsel) in
connection with the request for such information or testimony; and (iii) refuse
to provide such information or testimony absent legal requirement to do so. If
Executive is legally required to comply with such request for information or
testimony (e.g., if such request is in the form of a subpoena or other legal
process), to the extent permitted by law, Executive shall, and in advance of
providing any response and within 4 days of receipt of such request, provide
written notice to the Company of such request so that it may seek to assert its
rights and interests in connection with such request. Nothing in this Agreement
shall prohibit or restrict Executive from providing information to or otherwise
cooperating with a governmental or law enforcement organization.

 

25.         Confidentiality of this Agreement. The terms of this Agreement,
including the specific amount paid hereunder, are and shall be kept confidential
by Executive and the Company and shall not hereafter be disclosed by Executive
or the Company to any other person or entity, including, without limitation, any
current, former or future employees of the Company Entities, except (i) as may
be required by law; (ii) as may be required by any taxing authority; (iii) by
each Party to his or its respective counsel, accountants, or financial advisors;
(iv) as may be required in the performance or enforcement of this Agreement; (v)
by Executive, to Executive’s immediate family members, as necessary; and (vi) by
the Company to its current employees, officers, directors, shareholders and
members with a reason to know such information, provided in the cases of (iii),
(v) and (vi), the disclosing Party makes the person to whom disclosure is made
aware of the confidentiality provisions of this Agreement and such person to
whom disclosure is to be made agrees to keep the terms and conditions of this
Agreement fully confidential.

 

26.         Confidentiality, Intellectual Property, Non-Solicitation,
Non-Disparagement and Cooperation. Executive acknowledges and hereby reaffirms
Executive’s continuing obligations to the Company pursuant to the
Confidentiality Agreement and the Employment Agreement (including, without
limitation, Sections 9-13 thereof), with which obligations Executive
acknowledges, represents and warrants Executive has complied and will continue
to comply.

 

27.         Entire Agreement. This Agreement, the Employment Agreement and the
Confidentiality Agreement set forth the entire agreement between the Parties and
fully supersedes any and all prior agreements or understanding between them.
This Agreement may not be altered, modified, amended or changed, in whole or in
part, except in writing executed by Executive and Company. The Company and
Executive acknowledge and agree that they are not relying on, and they may not
rely on, any oral or written representation of any kind that is not set forth in
writing in this Agreement.

 

19

 

 

28.         Severability. If any provision of this Agreement is held to be
invalid, the remaining provisions shall remain in full force and effect.
However, the invalidity of any such provision shall have no effect upon, and
shall not impair the enforceability of the release language set forth in
paragraph 5 above, provided that, upon a finding by a court of competent
jurisdiction that the release language found in paragraph 5 is unenforceable,
the Company shall rewrite paragraph 5 to cure the defect and Executive shall
re-execute the release upon request, and Executive shall not be entitled to any
additional monies, benefits and/or compensation therefor.

 

29.         Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The language in all parts of this Agreement
shall in all cases be construed according to its fair meaning, and not strictly
for or against any Party. No provision in this Agreement will be interpreted in
favor of, or against, any of the Parties by reason of the extent to which any
such Party or its counsel participated in the drafting thereof or by reason of
the extent to which any such provision is inconsistent with any prior draft
hereof or thereof. In this Agreement, unless the context otherwise requires, the
masculine, feminine and neuter genders and the singular and the plural include
one another.

 

30.         No Admission. Nothing contained in this Agreement, nor the fact that
the Parties sign this Agreement, shall be considered as an admission of any type
by either Party.

 

31.         Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement except by written instrument signed by the Party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

32.         Choice of Law and Forum. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of California, without regard
to its conflict-of-law principles. The Parties agree that any dispute concerning
or arising out of this Agreement shall be resolved exclusively pursuant to the
terms of Sections 19.6 (Choice of Law and Jurisdiction) and 19.7 (Arbitration)
of the Employment Agreement.

 

33.         Counterparts. This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic and electronically created copies of such signed counterparts may
be used in lieu of the originals for any purpose.

 

34.         Period for Review and Right to Revoke.Company and Executive
acknowledge and agree that, (i) Executive will have twenty-one (21) days from
the receipt of this Agreement in which to consider its terms (including, without
limitation, Executive’s release and waiver of any and all claims under the ADEA)
before executing it; (ii) changes to the terms of this Agreement, whether
material or immaterial, will not restart this twenty-one (21) day period; (iii)
Executive will have seven (7) days after Executive’s execution of this Agreement
in which to revoke Executive’s acceptance of this Agreement, in which event a
written notice of such revocation must be received by Fran Stoller, Loeb & Loeb
LLP, 345 Park Avenue, New York, NY 10154, fstoller@loeb.com, on or before 5:00
p.m. on the seventh (7th) day; and (iv) this Agreement will become effective and
enforceable on the eighth (8th) day after Executive’s execution of this
Agreement pursuant to the terms of this paragraph (the “Effective Date”),
provided (A) Executive has not previously revoked this Agreement pursuant to the
terms hereof; (B) Executive has not executed this Agreement prior to the
Termination Date; and (C) Executive has executed and delivered this Agreement to
Ms. Stoller no later than 5:00 p.m. on the twenty-first (21st) day following
Executive’s receipt of this Agreement from the Company.

 

20

 

 

35.         Voluntary and Knowing Execution of Agreement. Executive acknowledges
that (i) Executive has been advised by the Company to consult an attorney
regarding any potential claims as well as the terms and conditions of this
Agreement before executing it; (ii) Executive fully understands the terms of
this Agreement including, without limitation, the significance and consequences
of the General Release in Paragraph 5 above, including that it includes a
release of age discrimination claims; (iii) Executive is executing this
Agreement in exchange for consideration in addition to anything of value to
which he/she is already entitled, and (iv) Executive is fully satisfied with the
terms of this Agreement and is executing this Agreement voluntarily, knowingly
and willingly and without duress.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
below-indicated dates.

 

T3 MOTION, INC.
(Company)

 

By:         Name:   Rod Keller   Title:               Dated:     Dated:  

 

21

 

 

Exhibit B – Confidentiality Agreement

 

 

 

 

Exhibit C

 

EXCLUDED INVENTIONS, DISCOVERIES, WORKS OF AUTHORSHIP, AND WORKS OF HIRE

 

 

 

 

Exhibit D

 

INVENTION ASSIGNMENT NOTICE

 

In accordance with Section 2872 of the California Labor Code, you are hereby
notified that the Invention Assignment provisions of the Non-Disclosure,
Confidentiality and Invention Assignment Agreement which you have signed in
connection with your employment by the Company does not apply to an invention
which qualifies fully wider the provisions of Section 2870 of the California
Labor Code, which provides in pertinent part:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention which was developed entirely on his
or her own time without using the employer’s equipment, supplies, facilities or
trade secret information except for those inventions that either:

 

(1)         Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer, or

 

(2)         Result from any work performed by the employee for the employer.

 

Date:     Date:               Executive Signature   T3 Motion, Inc.          
Title:   Print Executive Name    

 

 

 

 

Exhibit E – Indemnification Agreement

 

 

 

